Citation Nr: 0637905	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1968 to December 1969.  Active participation in combat 
is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

As the veteran is appealing an initial evaluation assigned to 
his service-connected PTSD, this issue has been framed as 
listed on the front page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction (AOJ), a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the AOJ.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In the course of a September 2006 hearing before 
the undersigned Veterans Law Judge, the veteran submitted new 
evidence in the form of a letter from his ex-wife.  Since the 
veteran has waived consideration of this evidence by the RO, 
a remand is not necessary.


FINDING OF FACT

Since the November 27, 2002, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as panic attacks more 
than once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) notice must be 
considered within its place in the VA adjudication scheme.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In so 
deciding, the Court held that, once a decision awarding VA 
benefits, a disability rating, and an effective date has been 
made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Id. at 490-91.  
Nevertheless, the Board notes that the veteran was adequately 
notified under the VCAA in correspondence dated in April 
2003, November 2004, and June and September 2005.  VA has no 
duty to inform or assist that was unmet.

Of record are VA medical records including the reports of 
PTSD-related assessments in February and March 2003, an 
examination conducted in June 2003, and progress notes from 
group therapy sessions at the Kansas City Vet Center.

The reports of the February and March 2003 evaluations show 
that the veteran reported having difficulty falling and 
staying asleep, getting only about two or three hours of 
sleep.  He claimed that he had outbursts of anger over small 
or simple things, and was easily startled by loud sounds.  He 
also reported concentration and memory problems, and 
difficulty in expressing loving feelings.  He claimed that he 
routinely avoided situations that remind him of his combat 
experiences.  He described nightmares and survivor guilt, but 
denied any hallucinations, and denied any suicidal or 
homicidal ideation.  

The report of the June 2003 VA PTSD examination noted the 
veteran's life history, including significant combat 
experiences.  The veteran has worked full time since 1970; 
his marriage of 21 years ended in divorce.  The veteran 
reported having two good friends, as well as friendly 
relationships with other Vietnam veterans.  Leisure 
activities include solitary outdoor sports.  He denied any 
history of suicide attempts.  He reported having been in 
three or four fights; one resulted in a night in jail.  

The examiner found no evidence of psychotic symptoms such as 
delusions or hallucinations, or impairment of thought 
processes.  The veteran admitted to homicidal ideation at 
times, but denied any current intent.  He was oriented as to 
time, place, and person; behavior was appropriate, and 
hygiene and grooming were adequate.  Memory functions were 
generally intact.  He admitted to some impulse control 
problems in terms of fighting and taking time off from his 
job.  He indicated that he frequently had a depressed mood 
that he was able to work through, and indicated ongoing 
problems with sleep and anxiety/tension.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was chronic PTSD.  There was no 
diagnosis in Axis II (personality disorders and mental 
retardation).  In Axis III (general medical conditions) the 
examiner noted complaints of hearing loss and tinnitus.  In 
Axis IV (psychosocial and environmental problems) the 
examiner noted a history of traumatic experiences in the 
Vietnam war.  The Axis V (global assessment of functioning 
(GAF) score) report was 55, which the examiner noted 
reflected a moderate level of PTSD symptomatology and related 
impairment in social and occupational functioning.  

At the veteran's September 2006 hearing, he testified that he 
had frequent panic attacks that he manages to work his way 
through.  He noted that, when he goes to do something, he 
must constantly remind himself what it is that he is trying 
to do, but indicated that his coping mechanisms were adequate 
to complete tasks.  He reported having worked at the same 
large company for more than 30 years, but that that has not 
been without some difficulty.  Specifically, he testified 
that he sometimes takes off from work, apparently as a coping 
mechanism, but that his union ensures that his employer 
accommodates where necessary.  He said that he is divorced; 
he still gets along pretty well with his children, though he 
doesn't see them often.  He reported enjoying vacations and 
hunting and fishing.  He testified that he does not need to 
be around other people, but that he does have beer-drinking 
buddies, and talks with his neighbors.

The progress notes related to his group therapy sessions 
reflect that the veteran has problems related to anxiety, 
some of which were related to this appeal, and that he avoids 
situations that he knows he may not handle well; he has a 
hard time coping with the public.  One note indicates that he 
attended a circus as a part of his social therapy, and that 
he stayed through the end of the performance.  

As noted, the veteran submitted into evidence a letter 
written by his ex-wife.  This articulate and persuasive 
account of the veteran's often tumultuous family life 
indicates that the veteran suffered fits of rage over trivial 
things, frustration at things that did not run smoothly, 
combative behavior as a coach of his children's sports teams, 
and chronic difficulty sleeping.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.

The veteran's PTSD is rated utilizing the criteria listed at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 30 percent rating is for consideration where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.

Here, giving the veteran the benefit of the doubt, the Board 
finds that the veteran's disability picture approximates the 
criteria required for the 50 percent rating.  This is so 
because, while many of the symptoms typical of the 50 percent 
award are not met, the veteran apparently has frequent panic 
attacks, has disturbances of motivation and mood as evidenced 
by his not showing up for work sometimes and his fits of 
outrage and periods of anxiety and depression, and because of 
his difficulties in establishing and maintaining effective 
work and social relationships.  

A higher, 70 percent, rating clearly is not warranted because 
there is no evidence of symptoms typical of this level of 
disability such as suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; spatial disorientation; or neglect of 
personal appearance and hygiene.

On the basis of the above analysis, and after consideration 
of all the evidence, the Board finds that since the November 
27, 2002, effective date of the grant of service connection, 
the veteran's PTSD has met the criteria for an initial 50 
percent, but no higher, rating.


ORDER

Entitlement to an initial 50 percent disability rating for 
PTSD, from November 27, 2002, is granted, subject to the law 
and regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


